ASHBURN, J.— 
This appeal, taken by defendant in propria persona, was filed four days too late. There is no competent showing of governmental laxity which would excuse the delay under the doctrine of People v. Slobodion, 30 Cal.2d 362 [181 P.2d 868] and People v. Head, 46 Cal.2d 886 [299 P.2d 872]; hence the appeal must be dismissed (People v. Ayala, 148 Cal.App.2d 760 [307 P.2d 418]).
However, we have made a gratuitous but careful examination of the record and it appears therefrom that the judgment would have to be affirmed upon the merits if we had jurisdiction to pass upon the same.
The appeal is dismissed.
Pox, P. J., and Herndon, J., concurred.